UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8133


HERBERT PALMER, JR.,

                  Petitioner - Appellant,

             v.

ROBERT M. STEVENSON,        Warden   Broad   River   Correctional
Institution,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Patrick Michael Duffy, District
Judge. (6:07-cv-03140-PMD)


Submitted:    April 16, 2009                 Decided:   April 23, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herbert Palmer, Jr., Appellant Pro Se.     Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Herbert      Palmer,       Jr.,       seeks     to    appeal      the     district

court’s    order       accepting        the     recommendation         of    the    magistrate

judge     and    denying         relief     on    his     28    U.S.C.       §    2254       (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues      a    certificate         of   appealability.               28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing       of     the       denial       of    a

constitutional         right.”            28    U.S.C.       § 2253(c)(2)         (2006).           A

prisoner        satisfies          this        standard        by    demonstrating               that

reasonable       jurists         would     find      that      any    assessment            of     the

constitutional         claims      by     the    district       court    is      debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                          We have

independently reviewed the record and conclude that Palmer has

not     made    the    requisite          showing.           Accordingly,          we       deny    a

certificate       of     appealability           and      dismiss      the       appeal.            We

dispense        with    oral       argument       because       the     facts       and          legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                        DISMISSED

                                                 2